Title: To Alexander Hamilton from Josias Carvel Hall, 14 July 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre-de-Grace July 14th—99
          
          It is perhaps proper I should endeavour to account for the double Error in the Address of my Returns. By the XXXV Article of Rules respecting the recruiting Service &c All Returns are to pass thro’ the Officer commanding Circles to the Inspector General—& this is enforced by your circular Letter of the 19th Ult. By General Orders of the 29th of May they are directed to be addressed to the Adjutant General; &, I presume from thence thro’ the Inspector General to the Secretary at War. Returns were made out to be forwarded accordingly when I was honored with your’s of the 18th June. By this, you appeared to me, to direct that Returns, as correct as time & circumstances would admit, should be sent to the Secretary at War & an abstract to you. From a desire to lose no Time after the Returns came to hand, & to comply with your Instructions as I understood them, the Originals were sent to the Department of War & a Regimental Return to you. If this Circumstance was communicated, as  intended & believed, the Secretary of War was not under the Necessity of becoming the Organ, It would have passed in time thro’ your Office—as it related to him it could only be considered as an Act of Supererogation. The Battalion Returns passed thro’ my Hands—from them, the Regimental was taken—To the former my Signature could not add authenticity, to the latter it was proper. I left the Adjutant to make out a fair Copy. He signed it Officially in my absence & enclosed it. I have had Major Beall’s Return some Days. I have not yet received Major Hopkens’s. The Communication with his Company Station, is more difficult. So soon as I receive it a Regimental Return shall be made. Shall I forward this last alone, or accompanied with the Originals—to your Office, or to that of the Adjutant Generals—or to Both? Either of your Instructions seperately considered, I believe I understand but taken collectively I yet may mistake. I have directed the Pay-Master & Quarter-Master to make their Returns to the proper Officers: But from the dispersed State of our recruiting Officers they have not yet been able to obtain the proper Vouchers—I have just returned from Baltimore where I attended to apportion the Military Stores & have left the proper Officers to forward them their respective Destinations. Enclosed you have a Letter from Major Hopkens. He was a Volunteer in Arnold’s Expidition to Canada, & continued in Army, with Reputation, in different Stations to the End of the War I believe he rose to a Majority before the Army was disbanded. He will have Reason to think it an Hardship if collateral Circumstances, other than Evidence of superior Merit should place junior Officers of the same Grade above him—Mr Wert & those who recommend him are unknown to me: But on the Certificate of Colo Howard, a Senator of this State, I have forwarded it for your Consideration. He appears a stout, sprightly Youth. He will be perfectly satisfied as a Cadet. I have enclosed you two more Certificates of Desertion. Major Beall reports a Deserter taken. We can not have a general Court Martial here. A Regimental is adequate to the lesser Punishment of floging, dismission &c I have directed him to be confined ’till I receive your Orders. He reports also a Soldier left Sick at Frederick Town by Capt. Shoemaker. On his recovery he directed Capt Brother to take charge of him. He has since absconded The Tents are not all opened, nor will they be ’till they arrive here. I do not find in the Invoice any but Soldier Tents except one Marquee. Are the Officers to continue in Quarters? It is not so convenient as being with their Men. or must they content themselves with a common Soldier Tent? I will communicate your Orders on the Subject—& if so intended endeavour to reconcile them to it.
          With perfect Consideration I am Sir Yr Most Obed Servt
          
            J. Carvel Hall
          
          Major Genl Hamilton
        